Fourth Court of Appeals
                                    San Antonio, Texas
                                            May 1, 2020

                                       No. 04-19-00212-CR

                                        Sean Leroy HAYS,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 17-0232-CR-A
                            Honorable William Old, Judge Presiding


                                          ORDER

        This court is in receipt of a pro se letter dated April 23, 2020, in which appellant asks this
court for assistance obtaining affidavits that “are not in the court records.” Appellant’s request is
DENIED. This court may not consider affidavits or other materials that are not part of the
appellate record. Hiatt v. State, 319 S.W.3d 115, 123 (Tex. App.—San Antonio 2010, pet. ref’d)
(citing Jack v. State, 149 S.W.3d 119, 121 n.1 (Tex. Crim. App. 2004)).



                                                       _________________________________
                                                       Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of May, 2020.




                                                       ___________________________________
                                                       Michael A. Cruz,
                                                       Clerk of Court